Title: From Alexander Hamilton to Charles François Bournonville, 10 December 1793
From: Hamilton, Alexander
To: Bournonville, Charles François



Treasury Department December 10th 1793
Sir

I have this moment received your Letter of the 8th instant, and have instructed the Comptroller of the Treasury to proceed in cooperation with you, as speedily as possible, in the adjustment of the Account between France and the united States.
Any question arising in the course of the business which may require my special attention will immediately receive it.
With consideration and esteem   I have the honor to be   Sir Your obedient Servant

Alex Hamilton
Mr BournonvilleSecretary of Legation of the Republic of France

